UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 27, 2014 HEMISPHERE MEDIA GROUP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of Incorporation) 001-35886 (Commission File Number) 80-0885255 (I.R.S. Employer Identification Number) 2000 Ponce de Leon Boulevard Suite 500 Coral Gables, FL 33134 (Address of principal executive offices) (Zip Code) (305) 421-6364 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 27, 2014, Hemisphere Media Group,Inc. (the “Company”) issued two press releases announcing (i) the acquisition of exclusive worldwide transmission rights in perpetuity to one hundred Mexican and U.S. Hispanic movie titles and (ii) the Company’s indirect wholly owned subsidiary, WAPA America Inc.’s entry into an agreement with The Nielsen Company (US), LLC, the global information and measurement company, to become a nationally rated cable network. Copies of these press releases are attached hereto as Exhibits 99.1 and 99.2. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description of Exhibit Press Release issued by the Company on August 27, 2014 Press Release issued by the Company on August 27, 2014 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HEMISPHERE MEDIA GROUP, INC. Date: August 27, 2014 By: /s/ Alex J. Tolston Name: Alex J. Tolston General Counsel and Corporate Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit Press Release issued by the Company on August 27, 2014 Press Release issued by the Company on August 27, 2014
